Citation Nr: 0728557	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-39 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accidents claimed as secondary to service-connected residuals 
of fractures of the right orbit and nasal bones.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of fractures of the right orbit and nasal bones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Regional Office (RO) in Indianapolis, Indiana.  

The veteran testified at a June 2005 hearing before the RO.  
A transcript has been associated with the file.


FINDINGS OF FACT

1.  The veteran's cerebrovascular accidents did not begin 
until many years after service and are not shown by the 
evidence of record to be related to active duty service or 
any incident therein, and were not caused or permanently 
worsened by his service-connected residuals of fractures of 
the right orbit and nasal bones.

2.  The veteran's service-connected residuals of fractures of 
the right orbit and nasal bones have been manifested by pain 
in the right periorbital area with complaints of headaches, a 
1 centimeter long, nontender and well healed surgical scar 
and a mildly deviated septum. 


CONCLUSIONS OF LAW

1.  Cerebrovascular accidents were not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of fractures of the right orbit and nasal bones 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2003 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the RO continued the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran submitted an authorized release form 
to the RO, so that the RO could obtain his treatment records 
from Parkview Memorial Hospital.  The hospital refused to 
honor the request, owing to the time between signing the form 
and submission.  Nevertheless, the veteran's records from the 
Hospital were obtained, via copies contained in his treatment 
records from other treating doctors.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded a medical examination to obtain an 
opinion as to whether his cerebrovascular accidents can be 
attributed to his service connected fracture residuals.  
Further examination or opinion is not needed on the 
cerebrovascular accident claim because, at a minimum, there 
is no persuasive and competent evidence that the condition 
may be associated with the veteran's military service, 
manifested within one year of service or is causally related 
to his service connected fracture residuals.  This is 
discussed in more detail below.

The RO provided the veteran an appropriate VA examination in 
2003 to assess his service connected disability.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2003 VA examination report is thorough and supported by 
VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he is entitled to service 
connection for his cerebrovascular accidents as the result of 
his service connected residuals of fractures of the right 
orbit and nasal bones.  To provide the veteran complete 
review, the Board will consider direct, presumptive and 
secondary bases for service connection.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is apparent from the record that the veteran has suffered 
multiple cerebrovascular accidents.  The existence of a 
current disability is well established.

The Board has reviewed the veteran's service medical records 
and there is no indication that the veteran first suffered a 
cerebrovascular accident inservice.  As such, service 
connection is not available on a direct basis.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and brain hemorrhages (cerebrovascular 
accidents) become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  At the RO hearing, the veteran's 
spouse testified that the veteran's first cerebrovascular 
accident occurred in 1999.  Moreover, the post service 
treatment records revealed treatment for this condition 
beginning in 1999.  Specifically, a neurological consultation 
report noted that the veteran started having symptoms of this 
condition in March 1999.  Thus, the veteran cannot benefit 
from the presumption.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

During service, the veteran was assaulted, resulting in 
fractures of the right orbit and nasal bones.  The veteran's 
service medical records describe these as simple fractures.  
There is no indication of traumatic brain injury.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record is against a nexus between the veteran's service-
connected residuals of fractures of the right orbit and nasal 
bones and his cerebrovascular accidents.  The veteran was 
sent for an April 2003 VA examination to determine if there 
was a nexus.  The examiner indicated that the cause of the 
veteran's accidents was small vessel disease and that there 
was no relationship to his residuals of fractures of the 
right orbit and nasal bones.  The May 1999 discharge summary 
from Parkview Memorial Hospital also states that the 
veteran's accidents are the result of small vessel disease, 
particularly atherosclerotic plaque formation.  

The veteran's representative has argued that the April 2003 
opinion is inadequate because it is conclusory and 
unaccompanied by rationale.  The Board notes there is no 
competent medical evidence to the contrary of the examiner's 
conclusion.  There is no indication of an ongoing disease 
process associated with the veteran's fracture residuals.  
Moreover, the first cerebrovascular accident occurred in 
1999, thirty-nine years after the veteran's discharge from 
the service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Furthermore, diagnostic imagings from April 1999 through 
January 2005 have not revealed old traumatic brain or vessel 
injury.  Thus, the examiner's conclusion draws significant 
support from the evidence or record.  In addition, the 
examiner did indicate that the veteran's claims folder had 
been reviewed, and the examination report itself recorded the 
medical history of the veteran.

As such, the Board finds that the preponderance of the 
evidence is against a nexus between the veteran's service 
connected residuals of fractures of the right orbit and nasal 
bones and his cerebrovascular accidents.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  See Allen, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his residuals of fractures of the 
right orbit and nasal bones.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's fracture residuals are currently rated as 10 
percent disabling under Diagnostic Codes (DC) 5294-7804.  See 
38 C.F.R. §§ 4.71a, 4.118.  This indicates an analogous 
rating using the criteria of DC 7804 to establish the rating 
for a skull injury under DC 5296.  See Id.  

The medical evidence shows fairly limited complaints.  At his 
April 2003 VA examination, the veteran complained of pain in 
the right periorbital area with headaches.  The veteran was 
nontender on palpation.  A well healed surgical scar, 1 
centimeter in length, over the right eyebrow was nontender.  
There was no swelling of the area.  The remaining evidence 
shows no ongoing treatment or complaints regarding his 
fracture residuals.

38 C.F.R. § 4.71a provides ratings for musculoskeletal 
disabilities.  38 C.F.R. § 4.71a (2006).  DC 5296 is the sole 
provision to address the skull and rates loss of the skull, 
with or without brain hernia.  Id.  In this case, the veteran 
did not lose any of the bone of his skull.  As a result, 
application of the DC 5296 criteria will invariably result in 
a noncompensable rating.  Id.  

The RO granted a compensable rating under DC 7804, for 
superficial scars which are painful on examination.  See 
38 C.F.R. § 4.118 (2006).  A 10 percent rating is the maximum 
under DC 7804.  Id.  The Board will consider any other 
applicable Diagnostic Codes.

DC 7800 rates scars of the head, face and neck.  See Id.  The 
ratings are provided based on eight characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for the purposes of evaluation are: scar 5 or more inches (13 
or more cm.) in length; scar at least one-quarter inch (0.6 
cm) wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to the underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches (39 sq. cm); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm); or skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm).  38 C.F.R. § 4.118, DC 7800, Note (1).  The veteran does 
not have any of these characteristics, so the Board concludes 
that a higher rating is not warranted under provision.

The remaining Diagnostic Codes for scars rate them for being 
deep, causing limited motion or unstable.  See 38 C.F.R. 
§ 4.118.  The Board concludes that these ratings are 
inapplicable.  Id.  There are no indications of impairment to 
the organs of special sense or any functioning of the face.  
38 C.F.R. § 4.150 rates dental and oral conditions, but there 
is no diagnosis of any dental or oral involvement.  The 
ratings provisions for headaches require prostrating attacks, 
which are not present on this record.  See 38 C.F.R. 
§ 4.124a, DC 8100.  There is simply no foundation for the 
application of another Diagnostic Code.  

The Board has considered the factors of DeLuca, supra.  There 
is no indication that the veteran's fracture residuals have 
created any objective evidence of weakened movement, excess 
fatigability and incoordination.  It appears that the RO has 
taken the veteran's complaints of pain into consideration 
when assigning his current compensable rating.  The Board 
concludes that the requirements of DeLuca have been 
satisfied.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cerebrovascular 
accidents claimed as secondary to service-connected residuals 
of fractures of the right orbit and nasal bones is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of fractures of the right orbit and nasal bones is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


